DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The present office action is in response to Applicant' s amendment filed on 3/10/2022.  Claims 39-66 are now pending in the present application.  Claims 19-38 have been canceled by the Applicant.
Claim Objections
Claims 1, 46, 53, and 60 objected to because of the following informalities:
In clam 1, on line 2, “an reporting access point” should be “a reporting access point”.
In clam 46, on line 2, “an reporting access point” should be “a reporting access point” and on line 11, “AP t are” should be “AP are”.
In clam 53, on line 4, “an reporting access point” should be “a reporting access point”.
In clam 60, on line 11, “, , and” should be “, and”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first 

Regarding claims 39, 46, 53, and 60, the limitation, "the multi-band field indicates whether the neighbor AP is co-located with a 6GHz AP in a multiple-band device", introduces new matter because the specification of the present application fails to disclose, suggest, or otherwise support this limitation.  Applicant fails to point out support in the original specification for the newly added limitation.

Regarding claims 39, 46, 53, and 60, the limitation, "wherein the reporting AP is not a 6GHz AP", introduces new matter because the specification of the present application fails to disclose, suggest, or otherwise support this limitation.  Applicant fails to point out support in the original specification for the newly added limitation.

Regarding claim 46, the limitation, "determining, by the STA, whether the neighbor AP is co-located with the 6 GHz AP in the multiple-band device based on the multi-band field", introduces new matter because the specification of the present application fails to disclose, suggest, or otherwise support this limitation.  Applicant fails to point out support in the original specification for the newly added limitation.

Regarding claim 53, the limitation, "determine whether the neighbor AP is co-located with the 6 GHz AP in the multiple-band device based on the multi-band field", introduces new matter because the specification of the present application fails to disclose, suggest, or otherwise support this limitation.  Applicant fails to point out support in the original specification for the newly added limitation.

Regarding claims 40, 41, 61, and 62, the limitation, "a value of the multi-band field indicates the neighbor AP is co-located with a 6GHz AP in a multiple-band device", introduces new matter because the specification of the present application fails to disclose, suggest, or otherwise support this limitation.  Applicant fails to point out support in the original specification for the newly added limitation.

Regarding claims 47, 48, 54, and 55, the limitation, "determining the neighbor AP is co-located with a 6GHz AP in a multiple-band device based on a value of the multi-band field", introduces new matter because the specification of the present application fails to disclose, suggest, or otherwise support this limitation.  Applicant fails to point out support in the original specification for the newly added limitation.

Claims 42-45, 49-52, 56-59, and 63-66 are also rejected by virtue of their dependency on claims 39, 46, 53, and 60.
Potentially Allowable Subject Matter
Claims 39-66 would be potentially allowable if support can be shown for the claim limitations noted above to overcome the rejections under 35 U.S.C. 112.  It is noted that the 

The following is an Examiner’s statement of reasons for potential allowance:
Considering claims 39, 46, 53, and 60, the best prior art found during the prosecution of the present application, Chu et al. (U.S. Patent Application Publication No. 2020/0037325 A1) (hereinafter Chu) in view of Gidvani et al. (U.S. Patent Application Publication No. 2019/0268892 A1) (hereinafter Gidvani) and further in view of “CR for 6GHZ-Discovery” by Laurent Cariou and IEEE P802.11 Wireless LANs (Hereinafter Cariou), fails to disclose, teach, or suggest the limitations of the multi-band field indicates whether the neighbor AP is co-located with a 6GHz AP in a multiple-band device in combination with and in the context of all of the other limitations in claims 39, 46, 53, and 60.
Claims 40-45, 47-52, 54-50, and 61-66 are also potentially allowable by virtue of their dependency on claims 39, 46, 53, and 60.
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MARK G. PANNELL whose telephone number is (303) 297-4245.  The Examiner can normally be reached on Monday through Friday 8:00 am to 3:00 pm (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.






/Mark G. Pannell/Examiner, Art Unit 2642